Citation Nr: 0823435	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Entitlement to an increased initial evaluation in excess 
of 30 percent for a depressive disorder.

2.	Entitlement to service connection for muscle tension of 
the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1998 to 
February 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction of the claim has been transferred 
to the RO in Fargo, North Dakota.

The issue of entitlement to service connection for muscle 
spasms of the lower back is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's depressive disorder is manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment and 
restricted affect with a Global Assessment of Functioning 
(GAF) score of 60.


CONCLUSION OF LAW

The criteria for an evaluation for a depressive disorder in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2003.  
The RO's June 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Fargo VA 
Medical Center (VAMC) and McClellan Community Based 
Outpatient Clinic (CBOC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a decision.  The veteran was 
afforded VA examinations to determine the severity of his 
depressive disorder in January 2004 and March 2005.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2007).  Under this diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent for a depressive disorder.  January 2004 
and March 2005 VA examination reports and a July 2004 VA 
treatment record indicate that the veteran's depressive 
disorder is characterized by a depressed mood, anxiety, 
chronic sleep impairment and restricted affect.  
Additionally, these records indicate that the veteran reports 
feeling uncomfortable in some social situations.  As will be 
discussed in more detail below, such symptoms indicate some 
occupational and social impairment; however, they do not 
warrant a disability rating in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology more closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the March 2005 VA examination report notes the 
veteran does not suffer from delusions or hallucinations.  
Similarly, the March 2005 VA examination indicates the 
veteran reported no history of panic attacks or flashbacks.  
Finally, the March 2005 VA examination reports expressly 
notes the veteran does not suffer from obsessional rituals 
that would interfere with routine daily activities, which 
would be congruent with a higher evaluation.

With regards to speech impairment, a symptom contemplated by 
a 50 percent evaluation, the Board notes that the January 
2004 VA examination report notes the veteran's speech as 
spontaneous with normal rate, volume and tone.  In addition, 
the March 2005 VA examination report notes the veteran's 
speech to be normal and logical.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene and impaired thought 
and judgment.  In this regard, the January 2004 VA 
examination report notes the veteran as dressed casually, 
while the March 2005 VA examination report indicates the 
veteran demonstrated the ability to maintain minimum personal 
hygiene with no impairment of thought process or 
communication.  Finally, a September 2004 VA clinical note 
indicates the veteran appeared well-groomed and fashionably 
dressed with fair judgment.

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran has indicated he avoids social situations.  In this 
regard, a July 2004 VA treatment record notes the veteran 
fears abandonment and rejection from friends.  However, the 
veteran's records demonstrate that he is currently engaged 
and lives with his fiancé.  In addition, the March 2005 VA 
examination report notes that the veteran enjoys socializing 
with his fiancé.  Finally, the July 2004 VA treatment record 
notes the veteran has joined an improvisational acting group.  
Thus, the Board concludes that, although the veteran may have 
some relationship and social difficulties, particularly with 
society in general, he is capable of maintaining successful 
relationships.  

The Board acknowledges that the record indicates the veteran 
has some difficulty in establishing effective work 
relationships, which is contemplated by higher ratings.  For 
instance, the July 2004 VA treatment record notes that the 
veteran was then unemployed and has lost jobs in the past due 
to depressive symptoms affecting work performance.  However, 
the evidence of record also indicates the veteran is capable 
of maintaining successful, gainful employment.  In this 
regard, the March 2005 VA examination report notes that the 
veteran is employed and has worked "without major 
problems."  

In addition, the evidence of record also indicates that the 
veteran has an intact short- and long-term memory, is able to 
understand complex commands and does not meet the majority of 
the criteria for higher evaluations.  The Board acknowledges 
the veteran has reported occasional suicidal ideation and 
self-cutting.  However, with regards to suicidal ideation, 
the March 2005 VA examination report notes the veteran denied 
preoccupation or intent.  As for self-cutting, the July 2004 
VA treatment record notes the veteran's fiancé has kept him 
from cutting himself.  Thus, although the Board finds that 
the veteran exhibits some symptoms associated with a higher 
evaluation, it concludes that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

Also of record are the veteran's Global Assessment of 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have remained constant over the 
course of the rating period.  The January 2004 and March 2005 
VA examinations and July 2004 VA treatment note indicates the 
veteran's GAF score as 60.  GAF scores ranging between 51 and 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board recognizes that the veteran's GAF scores indicate 
he suffers from some moderate PTSD symptoms.  However, the 
Board again notes that GAF scores are just one component of 
the veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship with his fiancé and her 
family as well as gainful employment.  Although the veteran 
reports anxiety and occasional suicidal ideation, there is no 
evidence of any physical outbursts, nor does he report a lack 
of self-control with respect to anger.  The record also 
demonstrates that he is able to function independently, and 
has no delusions, panic attacks or obsessional rituals.  He 
does, however, exhibit a depressed mood and chronic sleep 
impairment.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective social relationships 
and occasional suicidal ideation, but his overall disability 
picture does not warrant a higher rating in excess of 30 
percent.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 30 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased initial evaluation in excess of 30 percent for a 
depressive disorder is denied.


REMAND

The veteran contends he is entitled to service connection for 
muscle spasms of the lower back.  During the development of 
his claim, the veteran was provided a VA examination in March 
2005.  The VA examiner noted the veteran's in-service history 
of muscle spasms in 1998 and rendered a current diagnosis of 
straightening of the lumbar spine "probably due to muscle 
spasm."  However, the March 2005 VA examiner did not provide 
an etiological opinion as to whether the veteran's current 
low back disorder is related to any in-service event or 
injury.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for a 
proper appellate decision").  As such, the veteran must be 
provided a new VA examination to determine whether his 
current back disorder is etiologically related to his active 
service, to include in-service muscle spasms.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to ascertain the etiology 
of his low back disorder.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the veteran has 
any current disorder of the low back, 
and provide a current diagnosis.  The 
examiner should also provide an opinion 
as to whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current disorder of the low 
back is etiologically related to the 
veteran's active military service, 
including any event resulting in muscle 
spasms of the lower back.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	Readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


